Citation Nr: 1045492	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disorder.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1965.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an October 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The reopened issue of entitlement to service connection for a 
back disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
disorder was last denied in a March 1966 RO decision, and no 
appeal was initiated from that decision.

2.  Evidence received since the RO's March 1966 decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's March 
1966 decision, and the Veteran's claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  At the outset, the Board notes the Veteran's 
contention that he did not receive a proper notice back in March 
1966 when the RO notified him that his original claim of service 
connection for a back disorder was denied.  Regardless, the Board 
is taking action favorable to the Veteran in this case by 
reopening the issue of entitlement to service connection for a 
back disorder.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered as this decision poses no risk of prejudice to the 
Veteran.

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A March 1966 rating decision denied the Veteran's original claim 
for service connection for a back disorder on the basis that 
there was no evidence of a back injury or abnormality during the 
Veteran's period of service.  The March 1966 rating decision was 
not appealed and that decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

Because the March 1966 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in its April 2009 statement of the case, the RO 
reopened the Veteran's claim of service connection for a back 
disorder but denied the claim on the merits.  Such a decision, 
however, is not binding on the Board, and the Board must first 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and material 
evidence has not been submitted).

Evidence received since the RO's March1966 rating decision 
includes a January 1973 private x-ray report; private treatment 
records from Dr. J.T., dated from October 2002 to November 2003; 
private treatment records from Dr. C.F., dated from April 2007 to 
July 2007; a December 2008 letter from Dr. C.F.; private 
treatment records from Dr. J.W.S.H., dated from August 1994 to 
October 2007; VA treatments records, dated from February 2008 
through October 2008; a July 2008 letter from the Veteran's 
former service comrade, E.I.; and a transcript of the Veteran's 
October 2010 hearing before the Board.

All of the evidence received since the March 1966 rating decision 
is "new" in that it was not of record at the time of the March 
1966 rating decision.  In addition, the July 2008 letter from 
E.I. stated "[the Veteran] and I rode, together, by car, to Ft. 
Lewis, Washington, from Oklahoma City, [Oklahoma], in January 
[1964].  He was suffering from back pain during the entire trip.  
He continued to suffer from bouts of recurring back pain during 
our entire twenty month enlistment at Ft. Lewis."  E.I.'s lay 
statements provide evidence of his observations that the 
Veteran's back disorder was present during active duty service.  
Thus, presuming the credibility of this evidence, the evidence 
received since the March 1966 rating decision includes evidence 
which relates to an unestablished fact necessary to substantiate 
the Veteran's claim of entitlement to service connection for a 
back disorder.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Therefore, the July 2008 lay statements raise a 
reasonable possibility of substantiating the Veteran's claim.  38 
C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to 
service connection for a back disorder is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a back disorder, the claim is 
reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for a 
back disorder, to include as secondary to a service-connected 
prostate disability.  Based upon its review of the Veteran's 
claims file, the Board finds there is a further duty to assist 
the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

The Veteran claims that the onset of his back pain was during his 
military service in 1964 when he was stacking spools of wire 
while on training exercises.  He contends that he was taken to 
the Madigan General Hospital in Ft. Lewis, Washington where he 
received treatment for prostatitis.  At his October 2010 hearing 
before the Board, the Veteran testified that at the time he was 
treated for prostatitis in service, he also complained of back 
pain and was told that it was his prostate condition that caused 
his back pain.  He testified that he had experienced recurring 
back pain ever since military service.

A May 1965 service treatment record show that the Veteran 
complained of burning urination and low back pain for about two 
months.  A May 1965 consultation report noted the Veteran's 
lumbosacral back pain radiating into his groin and testicles; 
however, a back disorder was not diagnosed.

The medical evidence of record reflects that the Veteran has a 
long history of back pain.  To that effect, the Veteran contends 
that his back problem started with the incident in service when 
he was treated for his service-connected prostatitis, and he 
experienced back pain since that time.  A December 2008 letter 
from his private physician, Dr. C.F., reports that the Veteran 
currently has severe spinal stenosis at L4-5, with radiculopathy 
of the right L5 nerve.  

At the October 2010 Board hearing, the Veteran testified that he 
believed that his back disorder was aggravated by his service-
connected prostate disability.  However, the issue of service 
connection for a back disorder as secondary to the service-
connected prostate disability has not been previously considered 
by the RO.  To prevent potential prejudice to the Veteran, the 
claim must therefore be remanded so that the RO can consider the 
newly raised contentions in connection with the Veteran's service 
connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, based on the testimony provided by the Veteran that 
he first experienced back pain in service in conjunction with the 
onset of his service-connected prostate disability, the Board 
finds that the Veteran must be afforded an appropriate VA 
examination to determine the current existence and etiology of 
his current back disorder, to include as secondary to service-
connected prostate disability.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated his back disorder.  The RO 
must then obtain copies of the related 
medical records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  

If, after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran appropriate VA examination to 
determine the current existence and etiology 
of any back disorder found.  The claims file 
must be provided to and reviewed by the 
examiner in conjunction with the examination.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
medical records, as well as the Veteran's lay 
statements in the claims file, the examiner 
must state whether any current back disorder 
is related to the Veteran's military service.  
The VA examiner must also provide an opinion 
as to whether any degree of any back 
disorder found is caused by or aggravated by 
his service-connected prostate disability.

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must readjudicate the Veteran's claim on 
appeal, taking into consideration any newly 
acquired evidence.  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


